Citation Nr: 0122471	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement of service connection for residuals of 
adenocarcinoma of the lung, status-post right lower lobe 
resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from August 1979 to November 
1979 and from November 1986 to October 1992.

The Board of Veterans' Appeals (Board) notes initially that 
the veteran was diagnosed with bronchogenic carcinoma of the 
right lung in October 1995.  Records from PAMC, a private 
hospital, reflect that in October 1995 the veteran underwent 
a right thoracotomy and right middle lobectomy.  The veteran 
asserts, on his October 1999 notice of disagreement, that in 
January 1991 that he underwent a service department physical 
examination at Fort Lewis, Washington.  During the 
examination a spot was found on his right lung. 

The claims file indicates that the regional office (RO) 
requested the veteran's service medical records in September 
1998.  The record does not show that a specific request for 
the reported records relating to the alleged spot on the lung 
from Fort Lewis as made.  The National Personnel Records 
Center (NPRC) replied to the request in November 1998, 
stating that no records were found there.  No further 
explanation from NPRC is provided.  While the actions of the 
RO may well have been in accordance with the applicable 
requirements at that time, the new legislative changes appear 
to dictate further action.  Moreover, the Board is unable to 
locate, in the file, any correspondence with the appellant 
advising him of both the unavailability of the service 
medical records, including specifically the alleged relevant 
records from Fort Lewis, and of possible alternate sources.

In light of the veteran's diagnosis and treatment for 
bronchogenic carcinoma of the right lung, his detailed 
allegation of pertinent service medical records, and new 
legislative changes set forth below, the Board finds that 
further evidentiary development is needed for the proper 
adjudication of this matter.

The Board notes that under new law the VA has a heightened 
obligation to locate relevant government records and 
associate them with the claims file.  The Board finds 
therefore, that the RO should exhaust all reasonable efforts 
to locate the service medical records in accordance with the 
Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001) 
(hereinafter the VCAA).

The VCAA contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they are codified in title 38 
United States Code) may be summarized as imposing the 
following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	
(a) identify the records the Secretary is unable to obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Therefore, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

In addition to the above considerations, this opportunity 
will also be taken to obtain tissue samples for referral to 
the Armed Forces Institute of Pathology (AFIP), if necessary.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
provide further details of in-service 
medical examination or treatment of his 
right lung at Fort Lewis; specifically, 
the veteran should state what his duty 
status was at the time and whether he 
was an inpatient or outpatient.  The 
veteran should be asked to identify any 
source of pertinent medical treatment 
for any right lung disorder.  Any 
medical records other than those now on 
file pertaining to any right lung 
disorder should be obtained and 
associated with the claims folder.

3.  The RO should take appropriate 
action to obtain tissue samples, if any, 
associated with the tumor surgery in 
1995.  Those samples should then be 
associated with the claims folder.

4.  In light of the VCAA, the RO should 
take appropriate further action to 
obtain the service medical records, 
particularly the records from Fort 
Lewis, or to establish that it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

5.  Upon completion of the above to the 
extent possible, the claims folder 
should be referred to an appropriate VA 
medical provider for the purpose of 
obtaining an opinion as to the 
diagnostic classification and the 
etiology of the right lung disability.  
All indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the medical provider.  
After a review of the evidence in the 
claims folder, including service, 
private and VA medical records, the 
provider should express opinions as to 
the following: 

(a) what is the nature, etiology and 
diagnosis of any right lung disability 
present during service or within one 
year of service;

(b) what is the etiology and correct 
diagnosis of any current right lung 
disability; and

(c) what is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
residuals, bronchogenic carcinoma of the 
right lung, status post right 
thoracotomy and right middle lobectomy 
and his service.

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the required opinion 
is in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
lung mass, status post right lower lobe 
resection.

8. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




